         Case 1:20-cv-01437-CKK Document 19-1 Filed 06/22/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MOHAMED SOLTAN,

        Plaintiff,                                      Civil Action No.: 20-cv-01437 (CKK)

v.

HAZEM ABDEL AZIS EL BEBLAWI,

        Defendant.


                          DECLARATION OF TIMOTHY M. BROAS
        I, TIMOTHY M. BROAS, pursuant to 28 U.S.C. §1746, hereby declare and state:

        1.      I am licensed to practice before this Court. My firm Bryan Cave Leighton Paisner,

LLP and I represent the Defendant Hazem Abdel Aziz El Beblawi (“Mr. Beblawi”) in this matter.

The facts in this declaration are true based on personal knowledge, except those alleged on

information and belief.

        2.      Mr. Beblawi is the former Prime Minister of Egypt and is 83 years of age. I am

informed and believe that Mr. Beblawi holds a diplomatic G-1 Visa issued by the United States.

Attached hereto as Exhibit A is an image of Mr. Beblawi’ s official US diplomatic G-1 Visa that I

am informed and believe Mr. Beblawi sent to my co-counsel Mr. Robert H. Bunzel of the law firm
Bartko, Zankel, Bunzel & Miller PC. The G-1 Visa has been redacted for privacy considerations.
        3.      Attached hereto as Exhibit B is a letter addressed to Mr. Bunzel from the Ambassador

of the Arab Republic of Egypt, Ambassador Yasser Reda, which I am informed and believe advises

counsel that “the Government of the Arab Republic of Egypt intends to issue a Diplomatic Note to

the State Department of the United States of America requesting it files a Suggestion of Immunity

with the court to challenge its jurisdiction.” Exhibit B. The Ambassador’s letter further advises that

“Mr El Beblawi has immunity from suit, not only by virtue of his current diplomatic status, but also

personal immunity due to his official position of Prime Minister of Egypt at the time of the events

cited.” Id.


                                                  1
        Case 1:20-cv-01437-CKK Document 19-1 Filed 06/22/20 Page 2 of 6




       4.      The Ambassador’s letter also requests that counsel “Please inform the court that we

require time to draft the Diplomatic Note and we are in support of your application for extension of

time in order to prepare the necessary documentation.” See Exhibit B.




I declare under penalty of perjury that the foregoing is true and correct.



Executed on: June 22, 2020                       ________________________
                                                 Timothy M. Broas




                                                  2
Case 1:20-cv-01437-CKK Document 19-1 Filed 06/22/20 Page 3 of 6




          EXHIBIT A
Case 1:20-cv-01437-CKK Document 19-1 Filed 06/22/20 Page 4 of 6
Case 1:20-cv-01437-CKK Document 19-1 Filed 06/22/20 Page 5 of 6




           EXHIBIT B
        Case 1:20-cv-01437-CKK Document 19-1 Filed 06/22/20 Page 6 of 6



                          Embassy of the Arab Republic of Egypt


The Ambassador                                                            Washington DC
                                                                          June 21, 2020


Mr Robert H. Bunzel
Bartko, Zankel, Bunzel, Miller
One Emborcadero Center
Suite 800
San Francisco
CA 94111


Dear Mr Bunzel,

         I write to you as you are the lawyer representing Mr Hazem El Beblawi a diplomat of the
Arab Republic of Egypt against whom a claim has been brought in the courts of the District of
Columbia. Please be advised the Government of the Arab Republic of Egypt intends to issue a
Diplomatic Note to the State Department of the United States of America requesting it files a
Suggestion of Immunity with the court to challenge its jurisdiction. Mr El Beblawi has immunity
from suit, not only by virtue of his current diplomatic status, but also personal immunity due to
his official position of Prime Minister of Egypt at the time of the events cited.

      Please inform the court that we require time to draft the Diplomatic Note and we are in
support of your application for extension of time in order to prepare the necessary
documentation.

Sincerely yours,

f. Ambassador Yasser Reda




Ambassador of the Arab Republic of Egypt
To the United States of America
